UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: November 26, 2007 (Date of earliest event reported) THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 0-690 23-1242500 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 130 EAST MARKET STREET YORK, PENNSYLVANIA 17401 (Address of principal executive offices) (Zip Code) (717) 845-3601 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) THE YORK WATER COMPANY Item 8.01 Other Events YORK WATER COMPANY ANNOUNCES DIVIDEND York, Pennsylvania, November 26, 2007: The York Water Company's (NASDAQ:YORW) President and CEO, Jeffrey S. Osman, announced today that the Board of Directors at their November 26th meeting increased the quarterly dividend from $0.118 per share to $0.121, a 2.5% increase per share. This is the 548th consecutive dividend paid by The York Water Company and is the eleventh consecutive year that the Company has increased its dividend.The dividend is payable January 15, 2008 to shareholders as of record date December 31, 2007. THE YORK WATER COMPANY SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE YORK WATER COMPANY Date: November 26, 2007 By: /s/Kathleen M. Miller Kathleen M. Miller Chief Financial Officer
